Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding drawings.
Applicant argues: 
The Applicant submits the enclosed substitute drawing sheets in response to the drawing objections articulated in the Office Action with respect to FIGS. 1A, 5A, and 7-13. For completeness, not only have FIGS. 1A, 5A, and 7-13 been replaced, but FIGS. 1B-4, 5B, and 6 have also been replaced in order to improve their clarity.
In accordance with 37 CFR 1.121(d), the replacement drawing sheets are intended to replace the previous drawings in their entirety, but are not intended to include any substantive changes, and thus marked-up copies are not included. Instead, the clarity of each drawing has been improved. Applicant respectfully requests that the indicated drawings as originally filed be replaced with the enclosed replacement drawings.
Applicant respectfully submits that, in accordance with 37 CFR §1.121(f), no new matter is introduced by the replacement drawings
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
Claim 43 was rejected for use of language “capable of being seen via the naked eye or other means.” In response, the language has been replaced, as has similar language in other claims. The rejections are thus believed to be rendered moot.
Examiner replies that:
Withdrawn.
Applicant argues:
Rejection of Claims 40-49 Under $112 Claims 40-49 were rejected for failing to use the proper claim structure. In response, Claims 41, 42, 46, and 47 have been canceled, and Claims 40, 43-45, 48, and 49 have been amended to place them in proper form.
Examiner replies that:
Withdrawn.
Applicant argues:
112 Claims 43-59 were rejected for using unclear language, items and sub items, and indentation. In response, Claims 46, 47, and 54-59 have been canceled, and Claims 43-45 and 48-53 have been amended to address such issues. The rejections are thus believed to be overcome. 
Examiner replies that:
Claims 44, 51-53 remain rejected for still containing “at least one of” with an excessive number of limitations, where it is difficult to parse what “one” would be in context.
Applicant argues:
Rejection of Claims 48-59 Under $112 Claims 48-59 were rejected for reciting methods of use of a system and thus a system independent claim and method dependent claims. In response, Claims 54-59 have been canceled, Claims 49 and 50 have been amended to recite the system language of Claim 40 in their respective preambles, and Claim 48 has been amended to change its dependency to Claim50. Claims 48-53 are thus now all method claims, and none of Claims 48-53 depend from a system claim.
Examiner replies that:
Withdrawn.
Regarding objections.
Applicant argues:
Objection to Claims 40-49 Claims 40-49 were objected to for failing to use the proper claim structure. In response, Claims 41, 42, 46, and 47 have been canceled, and Claims 40, 43-45, 48, and 49 have been amended to place them in proper form. The objections are thus believed to be overcome. Objection to Claim 45 Claim 45 was objected to for use of the language “comprising at least one of’ when only one item was listed. In response, Claim 45 has been amended to correct such problem. The objections are thus believed to be overcome. Claims 50-59 were objected to for failing to use the proper claim structure. In response, Claims 54-50 have been canceled, and Claims 50-53 have been amended to place them in proper form. The objections are thus believed to be overcome.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Claim 40 was rejected as allegedly being anticipated by Kalaboukis. In response, Claim 40 has been amended in several ways. First, Claim 40 has been amended to include the features of Claims 41 and 42. These features relate to the projection of imagery onto real-world objects and the same being overlain with augmented reality imagery, which the Applicant believes distinguish the system from the prior art cited. Claim 40 has also been amended to recite that the rendered images and textures are viewable with and without the aid of a wearable head-mounted augmented reality display apparatus, in place of the same being visible by the naked eye. Basis for this feature is found on page 1 of the specification. Claim 40 has also been amended to recite that the rendered images and textures that are displayed on the surface are controlled by the one or more data processors which maintain the game state. Furthermore, the features of now amended claim 40 have been remarshalled into a more conventional claim format (and so address the point raised in the Office Action).
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   
Claim 44, 51-53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use “at least one of” language followed up numerous items and sub items, making it unclear and difficult to determine which items are grouped together. The items and sub items should use language rather than indentations to keep items and sub items clear. Examiner has interpreted these as best as possible, although the claim language did not always appear consistent with the indentation format.

Claim 40, 49 and 50 (and dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “arranged” repeatedly, and the term does not appear to be using a standard definition relating to organization. 
Allowable Subject Matter
Claims 50-53 overcome the prior art.
Claim 43-45, 48-49 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalaboukis  U.S. Patent/PG Publication 20100103075 in view of Weddle U.S. Patent/PG Publication 20140035736.
Regarding claim 40:
An interactive mixed reality system for one or more users, comprising: (Kalaboukis [0118]  Example application --games:  Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.)
 at least one real-world entity and at least one virtual world entity, and the real-world and virtual world entities are capable of being interacted with by at least one user, or by objects for use by users, and the at least one real-world entity comprises at least one game object which is physical in its presence in the real-world and with which the one or more users can physically interact, and wherein at least one of rendered images and textures are arranged to be displayed on a surface of the physical real-world object (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
one or more data processors which are arranged to maintain game state, and said one or more data processors arranged to computationally maintain game state and the evolution of events in a real-world and in a virtual world (Kalaboukis [0137] Virtual scoreboard 2102 is configured by game engine 1802 to display a score of the game. Virtual goal 2104 is positioned at an end of a virtual game field indicated by virtual field marker lines 21)(Kalaboukis [0063] Entity information storage 504 may include one or more of any type of storage mechanism for storing virtual entity descriptions 520 and virtual configuration 526)
 wherein the system is further arranged to generate a response which is experienced or perceived by the one or more users, wherein a real-world physical action in relation to use of a real-world physical game object by the at least one user is arranged to provide an input to the computationally maintained game state, (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
and further wherein said rendered images and textures are viewable with  (Kalaboukis [0065] For example, entity image processor 508 may access entity information storage 504 for image information relating to a virtual entity image to be displayed, and in response, entity information storage 504 may output the requested image information as virtual entity image information 524)(Kalaboukis [0061] User interface 502 may include any number and combination of user interface elements, including an interface provided by a computer (mobile or desktop), such as an interface provided by a computer-based or web-based application.).
Kalaboukis does not expressly disclose  a controller displaying an image. In a related field of endeavor, Weddle teaches:
and wherein at least one of rendered images and textures are arranged to be displayed on a surface of the physical real-world object by way of said surface being arranged to emit light and further wherein said rendered images and textures are viewable with and without the aid of a wearable head-mounted augmented reality display apparatus, and the rendered images and textures displayed on the surface (Weddle [0024] For example, in some embodiments, the remote control 200 may be a portable device, handheld device, toy, gaming console, handheld video game system, gamepad, game controller, desktop computer, portable multifunction device such as a cell phone, smartphone, personal digital assistant (PDA), laptop, tablet computer, digital music player, etc.) where a handheld video game system, smartphone, etc. are controllers with a display that control a game.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use  as taught by Weddle. The rationale for doing so would have been that it is a simple substitution of controller types where Kalaboukis has a Wii type controller and Weddle teachers alternative forms of controllers, where the end result is still a user using it to input information into a game. Therefore it would have been obvious to combine Weddle with Kalaboukis to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616